ON WRIT OF CERTIORARI
PER CURIAM.
Writ granted. The trial court is ordered to conduct a full hearing and to take any additional evidence necessary to determine possible conflicts of interest in attorney Dwight Doskey’s representation of Earl Smith, III.
It is further ordered that the trial court is to fully inform defendant of the dangers of any possible conflicts of interest, to determine on the record that defendant understands and consents to any conflicts, and to thereafter rule on the motion to recuse. See State v. Morrow, 440 So.2d 98 (La.1983).
DIXON, C.J., dissents, believing that the Court of Appeal and the district court should be reversed.